UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA, Mag No. = \- 111]

e ORDER

PHILIP STEWART,

Defendant.

 

 

Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, and as set forth on the
record during the initial appearance of the defendant on this 27th day of May, 2021, in the
presence of both the prosecutor and defense counsel in this matter, the Court confirms the
United States’ continuing obligation to produce all exculpatory evidence to the defendant
pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
Failing to do so in a timely manner may result in consequences, including, but not limited to,
the Court’s order to produce information, the granting of a continuance, the exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings, or sanctions by

the Court. - /

   

 

f
Hon. Anthény R. Mautone
United States Magistrate Judge
